Order of the Appellate Division reversed and award of the State Industrial Board affirmed, with costs in this court and in the Appellate Division against the insurance carrier. The finding of the State Industrial Board that the payments were advancements of compensation should not be disturbed. (Workmen's Compensation Law [Cons. Laws, ch. 67], § 23.) The State Industrial Board had authority to make the award. (Workmen's Compensation Law, § 25.) No opinion.
Concur: POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ. *Page 678